Citation Nr: 9919690	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

A March 1985 RO rating decision denied service connection for 
bilateral hearing loss.  The veteran was notified of this 
determination in April 1985 and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for bilateral hearing loss.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that determined there 
was no new and material evidence to reopen a claim for 
service connection for bilateral hearing loss.



FINDINGS OF FACT


1.  By an unappealed March 1985 RO rating decision, service 
connection for bilateral hearing loss was denied.

2.  Evidence received subsequent to the March 1985 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran has not submitted competent (medical) 
evidence linking his bilateral hearing loss, found many years 
after service, to an incident of service.




CONCLUSIONS OF LAW

1.  The unappealed March 1985 RO rating decision, denying 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Since the veteran did not submit a timely appeal to the March 
1985 RO rating decision, denying service connection for 
bilateral hearing loss, it is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the March 1985 RO rating to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran's bilateral hearing 
loss had its onset in service).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[]grounded"); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded); Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material 
evidence requirement ("reasonable possibility") is slight).  
Consequently, if upon remand the Board determines that new 
and material evidence has been presented, it next must 
determine, as part of its "review [of] the former 
disposition of the claim" under section 5108, whether the 
veteran's claim, as then reopened, is well grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  In this regard, 
the Court noted that, as outlined in Winters v. West, 12 Vet. 
App. (1999), issued by the en banc Court concurrently with 
the Elkins opinion, if the Court on de novo review of all the 
evidence of record in support of the claim were to determine 
that the veteran's underlying claim was not well ground, the 
Court would not remand for the Board to apply 38 C.F.R. 
§ 3.156(a) and Hodge because the failure to apply the 
regulation under such circumstance would not be prejudicial 
to the veteran.

The evidence of record at the time of the March 1983 RO 
rating decision, denying service connection for bilateral 
hearing loss, consisted of statements from the veteran that 
he had bilateral hearing loss that began in service, VA 
medical records that showed the presence of bilateral 
sensorineural hearing loss in 1983 possibly related to 
acoustic trauma, and service documents showing that the 
veteran was a "combat veteran".  The March 1983 RO rating 
decision noted that the service medical records were 
unavailable and did not discuss the provisions of 38 U.S.C.A. 
§ 1154(b).

Since the March 1983 RO rating decision, various evidence has 
been submitted, including statements from the veteran to the 
effect that he has bilateral hearing loss due to acoustic 
trauma while in combat in service and that the RO failed to 
consider the provisions of 38 U.S.C.A. § 1154(b) at the time 
of the March 1983 RO rating decision, and notification from 
the National Personnel Records Center that the veteran's 
service medical records are not available.  The record also 
shows that the veteran failed to respond to a request from 
the RO for medical evidence linking his bilateral hearing 
loss to an incident of service.

The Board has carefully examined the evidence submitted since 
the March 1983 RO rating decision and finds that it is not 
new and material except for the veteran's argument to the 
effect that the Board's failure to consider the provisions of 
38 U.S.C.A. § 1154(b) in 1983 is of such significance that it 
should be equated to new and material evidence to reopen the 
claim in the presence of the veteran's combat service and 
hearing loss possibly related to acoustic trauma.  The Board 
finds that the veteran's assertion is supported by case law, 
and that new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  Jensen v. Brown, 19 F. 3d 1413 (1995); Corpuz v. 
Brown, 4 Vet. App. 110, 113 (1993).

However, the veteran has provided no evidence of a connection 
between his bilateral hearing loss first demonstrated in 1983 
and an in-service injury.  Although the provisions of 
38 U.S.C.A. § 1154(b) relax the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims, it does not obviate the Caluza 
requirement that the veteran who uses lay testimony to show 
incurrence or aggravation in service also proffer medical 
evidence to establish a current disability and a nexus to 
service because lay persons are not competent to offer 
medical opinions.  Arms v. West, 12 Vet. App. 188, 195 
(1999).  Nor are the veteran's lay statements sufficient to 
demonstrate the presence of chronic hearing loss in service 
or continuity of hearing loss since separation from service.  
38 C.F.R. § 3.303.

In this case, there is no competent (medical) evidence 
linking the veteran's bilateral hearing loss, first 
demonstrated in 1983, to an incident of service, including 
his credible description of acoustic trauma.  Hence, the 
claim for service connection for bilateral hearing loss is 
not plausible, and it must be denied as not well grounded.  
As the claim is not well grounded it necessarily fails on the 
merits, and the veteran is not prejudiced by the Board's 
initial consideration of this matter without a prior remand 
to the RO for consideration of it.  Black v. Brown, 10 Vet. 
App. 279 (1997).

The veteran is advised that he may reopen the claim for 
service connection for bilateral hearing loss at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette, 8 Vet. App. 69.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is granted; the claim for service 
connection for bilateral hearing loss is denied as not well 
grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

